DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 8/20/2019, 5/21/2020, and 7/21/2020 have 
been entered. The preliminary amendment filed on 8/20/2019 has been entered. Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Duzdar et al (Duzdar et al. – 2013/0229315; herein after referred to as “Duzdar”).
Regarding claim 1, Duzdar discloses an antenna device comprising: 
a patch antenna serving as a first antenna (Duzdar; figures 3, 10-12; par. 0052, 0060, 0061, 0062, 0063, 0064, 0150 – patch antenna 122 which is considered as the claimed first antenna); and 
a second antenna including capacitance loading elements, the capacitance loading elements being located above the patch antenna and also arranged separately in a predetermined direction (Duzdar; figures 3, 10-12; par. 0052, 0060, 0061, 0062, 0063, 0064, 0150 – patch antenna 122 which is considered as the claimed first antenna; par. 0054, 0055, 0056, 0057, 0058, 0059, 0060, 0063, 0064, 0065, 0066, 0070  - AM/FM antenna 12 which is considered as the claimed second antenna, capacitively loading the web 130, the plating 146 on the web 130 acts as one half of a capacitor, as one conductive plate, capacitively loading the web 330, the web 130 comprises holes which are considered as the claimed capacitive elements).  
Regarding claim 5, Duzdar discloses an antenna device comprising: 
a patch antenna serving as a first antenna (Duzdar; figure 1; par. 0030 – substrate antenna 7 which is considered as the claimed second antenna, having various capacitively loading the web 130, the plating 146 on the web 130 acts as one half of a capacitor, as one conductive plate, capacitively loading the web 330, the web 130 comprises holes which are considered as the claimed capacitive elements); and 
a second antenna including capacitance loading elements, the capacitance loading elements being located above the patch antenna, and a slit- like cutout part in a predetermined direction being formed in at least one of side edges of the capacitance loading elements (Duzdar; figure 1; par. 0030 – substrate antenna 7 which is considered as the claimed second antenna, having various capacitively loading the web 130, the plating 146 on the web 130 acts as one half .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Duzdar et al (Duzdar et al. – 2013/0229315; herein after referred to as “Duzdar”) in view of Kaneko et al. (Kaneko et al. – 2014/0125531; herein after “Kaneko”).
Regarding claims 2-4 and 7-10, see the discussions regarding claim 1. The claim differs in calling for the antenna device according to claim 1, wherein an electrical length of each of the capacitance loading elements in the predetermined direction and an electrical length in a direction orthogonal to the predetermined direction are substantially equal to each other, acting as a filter to improve antenna gain and performance.  
. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. the antenna device according to claim 5, wherein the capacitance loading elements have a ridge line in the predetermined direction, and slit-like cutout parts are respectively formed on the side edges of the capacitance loading elements in the 4Docket No. 13057US01 Preliminary Amendment predetermined direction so as to include an extended line of the ridge line (claim 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.